Citation Nr: 0739976	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-10 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an esophagus 
disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a skin disorder 
other than chloracne.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chloracne/skin rash.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disorder.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach disorder.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
December 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board acknowledges that the RO found that new and 
material evidence had been received to reopen the veteran's 
claim of service connection for PTSD.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

In December 2006, the Board remanded this case to comply with 
the veteran's request for a Board hearing in conjunction with 
this appeal.  He subsequently provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge in June 
2007.  Further, he previously provided testimony at a hearing 
before personnel at the RO in July 2005.  Transcripts of both 
hearings have been associated with the veteran's VA claims 
folder.

The record also reflects the veteran has submitted evidence 
directly to the Board, accompanied by a waiver of having this 
evidence initially considered by the agency of original 
jurisdiction in accord with 38 C.F.R. § 20.1304.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the veteran's 
claim of service connection for chloracne/skin rash and PTSD.  
However, as addressed in the REMAND portion of the decision 
below, the Board concludes that additional development is 
required regarding the underlying service connection claims, 
as well as the claim of service connection for a neck 
disorder and a skin rash other than chloracne.  Accordingly, 
these claims will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the claims adjudicated by this 
decision has been completed.

2.  The record reflects the veteran had active service in the 
Republic of Vietnam, and was presumptively exposed to 
herbicides therein.

3.  The veteran's esophagus disorder is not one of the 
conditions presumptively associated with herbicide exposure, 
nor is there any competent medical evidence which otherwise 
relates this disability to such exposure.

4.  Service connection was previously denied for chronic 
acne, PTSD, back disorder, heart disorder, stomach disorder, 
and hypertension by a September 1992 rating decision.  The 
veteran was informed of that decision, including his right to 
appeal, and he did not appeal. 

5.  Although the evidence received since the last prior 
denial of service connection for back disorder, heart 
disorder, stomach disorder, and hypertension, was not 
previously submitted to agency decisionmakers, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, is cumulative and redundant of the evidence of record 
at the time of the last prior final denial, and does not 
raise a reasonable possibility of substantiating the claim.

6.  The evidence received since the last prior denial of 
service connection for chloracne and PTSD was not previously 
submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection is not wanted for an esophagus 
disorder as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  New and material evidence not having been received to 
reopen the claims of entitlement to service connection for 
back disorder, heart disorder, stomach disorder, and/or 
hypertension, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.156(a). 3.159 (2007).

3.  New and material evidence having been received to reopen 
the claims of entitlement to service connection for chloracne 
and PTSD, the claims are reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.156(a). 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In the instant case, the 
veteran was provided with pre-adjudication notice by a letter 
dated in June 2004, which is clearly prior to the August 2004 
rating decision that is the subject of this appeal.  He was 
also sent additional notification regarding his claims by a 
letter dated in March 2007.  Taken together, these letters 
informed the veteran of the evidence necessary to 
substantiate his current appellate claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Moreover, the March 2007 
letter contained the specific information regarding 
disability rating(s) and effective date(s) mandated by the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board acknowledges that, during the pendency of this 
appeal, on March 31, 2006, the Court issued a decision in the 
appeal of Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
held, in pertinent part, that the notice requirements require 
the VA to send a specific notice letter to the veteran that 
(1) notifies the veteran of the evidence and information 
necessary to reopen the claim, (i.e., describes what new and 
material evidence is); (2) identifies what specific evidence 
is required to substantiate the element or elements needed 
for service connection that were found insufficient in the 
prior denial on the merits; and (3) provides general notice 
for the underlying service connection claim that complies 
with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and any 
applicable legal precedent.  Here, both the June 2004 and 
March 2007 letters noted the prior denials of service 
connection by the September 1992 rating decision; summarized 
the bases for these denials; noted the requirement that new 
and material evidence was necessary to reopen these 
previously denied claims; and described the standard for new 
and material evidence by language which tracks that of the 
relevant regulatory provisions.  As such, the Board finds 
that the veteran has received adequate notification pursuant 
to Kent, supra.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, with respect to the issues adjudicated by this 
decision, the Board finds that the duty to assist the veteran 
has been satisfied in this case.  All available medical 
records pertinent to the special monthly compensation claim 
are in the claims folder.  Nothing indicates that the veteran 
has indicated the existence of any other relevant evidence 
that has not been obtained or requested.  Further, he has had 
the opportunity to present evidence and argument in support 
of this claim, to include at his June 2005 and June 2007 
hearings.  He also underwent a VA agent orange examination in 
September 2005.  For the reasons detailed below, the Board 
finds that no further medical examination is required for 
adjudication of the veteran's esophagus disorder.  Moreover, 
under the law, an examination is not required in the context 
of new and material evidence claims.  38 C.F.R. 
§ 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 
(August 29, 2001).  Consequently, for these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in regard to these issues.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran has essentially contended that he developed 
multiple disabilities due to herbicide exposure while he was 
on active duty in the Republic of Vietnam, including an 
esophagus disorder, chloracne/skin disorder, heart disorder, 
stomach disorder, and hypertension.  

The record confirms the veteran had active service in the 
Republic of Vietnam.  In such circumstances, the governing 
law provides that a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

Moreover, the Secretary of VA has determined that that a 
presumption for service connection is not warranted based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era for the following conditions: hepatobiliary 
cancers; nasopharyngeal cancer; bone and joint cancer; breast 
cancer; cancers of the female reproductive system; urinary 
bladder cancer; renal cancer; testicular cancer; leukemia 
(other than CLL); abnormal sperm parameters and infertility; 
Parkinson's disease and parkinsonism; amyotrophic lateral 
sclerosis (ALS); chronic persistent peripheral neuropathy; 
lipid and lipoprotein disorders; gastrointestinal and 
digestive disease including liver toxicity (excludes diabetes 
mellitus, type II); immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  Notice 68 Fed. Reg. 27,630-27,641 
(2003).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).

Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for an esophagus 
disorder as due to herbicide exposure.

As an initial matter, the Board wishes to note that the 
veteran's service medical records do reflect that he was 
treated for stomach problems, to include epigastric pain, 
during active service.  However, service connection was 
previously denied for a chronic stomach disability based upon 
these in-service problems, which is one of the claims that 
the veteran is currently seeking to reopen, and is further 
discussed below.  Thus, it appears that the present claim is 
based solely on whether he currently has an esophagus 
disorder due to in-service herbicide exposure.  Nevertheless, 
the Board notes that an upper GI series conducted in October 
1968 found the esophagus, stomach, and duodenum to be normal.  
As well, the Board notes that the record does not include 
evidence of a nexus between the claimed esophagus disorder 
and the veteran's service.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  

The Board has already acknowledged that the veteran was 
presumptively exposed to herbicides during his active service 
in the Republic of Vietnam.  Further, the September 2005 VA 
agent orange examination did diagnose gastroesophageal reflux 
disease.  However, neither this disability nor any other 
esophagus disorder for which the veteran has been treated is 
listed among the conditions presumptively associated with 
herbicide exposure listed at 38 C.F.R. § 3.309(e).  No 
competent medical evidence is otherwise of record which 
relates the disability to the presumed in-service herbicide 
exposure.  Moreover, as detailed above, the Secretary of VA 
has determined that that a presumption for service connection 
is not warranted based on exposure to herbicides for, among 
other things, gastrointestinal and digestive disease 
including liver toxicity as well as any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  As such, no 
further medical opinion is warranted as to whether the 
current disability is related to the presumed in-service 
herbicide exposure.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for an esophagus 
disorder.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  Consequently, the benefit sought on appeal with 
respect to this claim must be denied.

II.  New and Material Evidence

Service connection was previously denied for chronic acne, 
PTSD, back disorder, heart disorder, stomach disorder, and 
hypertension by a September 1992 rating decision.  The 
veteran was informed of that decision, including his right to 
appeal, and he did not appeal.  Accordingly, that decision is 
now final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Further, the Court has also held that in order to 
reopen a previously and finally disallowed claim there must 
be new and material evidence presented since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on 
other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).

Analysis.  In the instant case, the Board finds that new and 
material evidence has not been received to reopen the claims 
of service connection for a back disorder, heart disorder, 
stomach disorder, and/or hypertension.

The evidence on file at the time of the last prior denial in 
September 1992 included statements from the veteran, his 
service medical and personnel records, and post-service 
medical records which cover a period through 1992.  In 
pertinent part, the veteran's service medical records confirm 
that he was treated for stomach problems, to include 
epigastric pain, while on active duty.  He was also treated 
for lumbosacral strain in July 1970.  Nevertheless, the 
veteran's genitourinary system, spine, heart, and psychiatric 
condition were all clinically evaluated as normal on his 
April 1972 separation examination.  His skin was evaluated as 
abnormal because of 2 lipomas on the back.

The Board further notes that VA medical examinations 
conducted in February 1992 included diagnoses of 
hypertension; history of recurrent palpitation, etiology 
unknown; acne vulgaris of the face and back; PTSD; and post-
operative status lumbar laminectomy with residual symptoms 
suggesting sciatica.  

The September 1992 rating decision denied service connection 
for hypertension, heart disorder, and chloracne because there 
was no evidence in the service medical records.  His back and 
stomach disorder claims were denied, in essence, because 
there was no competent medical evidence which linked the 
current disabilities to the in-service findings.  Similarly, 
service connection was denied for PTSD because the record did 
not indicate the veteran's experienced an event that would 
result in such a diagnosis; i.e., it appears that the RO 
found there were no confirmed stressors upon which the 
diagnosis of PTSD was based.

The evidence received since the last prior denial includes 
additional statements and hearing testimony from the veteran, 
as well as additional post-service medical records which 
cover a period through 2005.  In pertinent part, the Board 
notes that this evidence is "new" to the extent it was not 
of record at the time of the last prior denial.  
Nevertheless, the veteran's contentions essentially reiterate 
those he made at the time of the last prior denial.  
Moreover, while the additional medical records continue to 
show findings of hypertension, heart and stomach problems, 
and a back disorder, there is still no competent medical 
opinion which relates the current disabilities to active 
service.  As such, the additional evidence is cumulative and 
redundant of that which was of record at the time of the last 
prior denial.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical 
evidence that merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence).

In view of the foregoing, the Board finds that although the 
evidence received since the last prior denial of service 
connection for back disorder, heart disorder, stomach 
disorder, and hypertension were not previously submitted to 
agency decisionmakers, it does not relate to an unestablished 
fact necessary to substantiate these claims, is cumulative 
and redundant of the evidence of record at the time of the 
last prior final denial, and does not raise a reasonable 
possibility of substantiating the claims.  Therefore, new and 
material evidence has not been received in accord with 
38 C.F.R. § 3.156(a).  As new and material evidence has not 
been received to reopen thee previously disallowed claims, 
the Board does not have jurisdiction to consider these claims 
or to order additional development.  See Barnett v. Brown, 83 
F.3d. 1380 (Fed. Cir. 1996).

The Board does find, however, that new and material evidence 
has been received to reopen the veteran's claims of service 
connection for chloracne/skin rash and PTSD.  In pertinent 
part, the September 2005 VA agent orange examination included 
a diagnosis of "probable chloracne, scarring."  As such, it 
does appear that there is competent medical evidence which 
suggests the veteran has the skin condition which is 
presumptively associated with herbicide exposure.  With 
respect to the PTSD claim, the veteran submitted multiple 
statements in conjunction with his May 2004 application to 
reopen detailing his purported stressors.  Further, the RO 
acknowledged in the February 2005 Statement of the Case (SOC) 
that the veteran had submitted evidence showing that the 
military bases to which he was assigned were attacked; i.e., 
the RO acknowledged there was some evidence supporting at 
least one purported stressor.  Moreover, such a finding is 
consistent with the facts of Pentecost v. Principi, 16 Vet. 
App. 124 (2002), in which the Court stated that the veteran's 
unit records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to the veteran, objectively corroborated his 
claim of having experienced rocket attacks.  The Court 
reiterated that, although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.  

The Board also observes that the evidence submitted to reopen 
a claim is presumed to be true for the purpose of determining 
whether new and material evidence has been submitted, without 
regard to other evidence of record.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

In view of the foregoing, the Board finds that the evidence 
received since the last prior denial of service connection 
for chloracne and PTSD was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.  Accordingly, new and material evidence has been 
received to reopen these claims pursuant to 38 C.F.R. 
§ 3.156(a).

Adjudication of the veteran's chloracne and PTSD claims does 
not end with the determination that new and material evidence 
has been received.  The Board must now adjudicate the merits 
of the underlying service connection claims.  Upon reopening, 
the presumption that the additional evidence is true without 
regard to other evidence of record no longer applies.  For 
the reasons addressed in the REMAND portion of the decision 
below, the Board finds that additional development is 
required for a full and fair determination of the underlying 
service connection claims.


ORDER

Entitlement to service connection for an esophagus disorder 
is denied.

New and material evidence not having been received to reopen 
the claims of entitlement to service connection for back 
disorder, heart disorder, stomach disorder, and/or 
hypertension, the benefit sought on appeal is denied.  

New and material evidence having been received to reopen the 
claims of entitlement to service connection for chloracne and 
PTSD, the claims are reopened.  To this extent only, the 
benefit sought on appeal is allowed.


REMAND

With respect to the veteran's claims of service connection 
for chloracne, as well as other skin disorder, the Board 
notes that his service medical records reflect that his skin 
was evaluated as abnormal on his April 1972 separation 
examination due to 2 lipomas on the back.  However, no 
competent medical opinion is of record as to whether the 
current skin disorder is causally related to these in-service 
findings.  Moreover, as noted above, the September 2005 VA 
agent orange examination included a diagnosis of "probable 
chloracne, scarring.  Nevertheless, it is not entirely clear 
from the medical records on file whether the veteran does in 
fact have chloracne or other acneform diseases consistent 
with chloracne so as to warrant service connection pursuant 
to the presumptive provisions of 38 C.F.R. §§ 3.307 and 
3.309(e).

The record also reflects that the veteran underwent right 
neck dissection due to squamous cell carcinoma of the right 
neck in August 2004.  And, in addition to findings of lipoma 
on the April 1972 separation examination, his service medical 
records reflect he was treated for cervical myositis in 1972, 
subsequent to the separation examination.  However, there is 
no competent medical opinion which addresses whether the 
conditions resulting in the 2004 neck dissection are causally 
related to these in-service findings.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin, supra; see also 38 C.F.R. § 3.159(c)(4) 
(An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.).  Thus, the Board concludes that a 
remand is necessary in order to accord the veteran 
examination(s) which address the etiology of these 
disabilities.

In regard to the veteran's PTSD claim, the Board observes 
that, in addition to the general rules of service connection 
noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

Here, even though the record reflects the veteran has 
competent medical diagnoses based upon what he contended 
occurred during service, no attempt appears to have been made 
to verify his purported stressors through official channels.  
Moreover, as it is unclear from the medical records upon 
which specific events the diagnosis of PTSD is based, the 
Board concludes that if any of his purported stressors are 
verified, an examination should be conducted to determine 
whether the veteran currently has PTSD, and/or any other 
acquired psychiatric disorder, based upon the confirmed 
events of his active service.

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated below, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his skin, 
neck and psychiatric problems since July 
2006.  After securing any necessary 
release, the RO should obtain these 
records.

2.  The RO should also request additional 
information from the veteran regarding 
his purported in-service stressor(s), to 
include specific dates and places where 
these events occurred.

3.  After obtaining any additional 
information from the veteran regarding 
his purported in-service stressors to the 
extent possible, the RO should attempt to 
verify these stressors through official 
channels.  The positive or negative 
response from the proper authorities must 
be documented in the claims file.

4.  Thereafter, the veteran should be 
afforded an examination(s) to determine 
the current nature and etiology of his 
skin and neck disorders.  The claims 
folder should be made available to the 
examiner(s) for review before the 
examination; the examiner(s) must 
indicate that the claims folder was 
reviewed.

Following examination of the veteran, the 
examiner(s) must make a specific 
determination as to whether the veteran's 
current skin disorder is chloracne or 
other acneform diseases consistent with 
chloracne.  The examiner(s) must also 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the veteran's 
current skin disorder, as well as the 
condition resulting in the neck 
dissection, are causally related to 
active service to include the in-service 
findings of lipoma, cervical myositis, 
and/or the presumed herbicide exposure.

A complete rationale for any opinion 
expressed should be provided.  If the 
examiner(s) are unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

5.  If and only if the veteran's 
purported stressor(s) are verified, he 
should be afforded an examination to 
determine the current nature and etiology 
of the veteran's current psychiatric 
disorder.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following examination of the veteran, the 
examiner must make a specific 
determination as to whether the veteran 
currently has PTSD.  Moreover, for any 
current psychiatric disorder found to be 
present, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any such disorder is 
causally related to military service and, 
with respect to a diagnosis of PTSD, to 
the confirmed stressor(s) of active 
service.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

6.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report(s) to 
ensure that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental SOC (SSOC), which 
addresses all of the evidence obtained after the issuance of 
the last SSOC in July 2006, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


